Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 1 of 15




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICTOF FLORIDA
                                      Miami Division

                                Case Number: 16-24275-CIV-MORENO

    INVERSIONES Y PROCESADORA
    TROPICAL INPROTSA, S.A., a Costa Rican
   .Corporation,

                  Petitioner,
    VS.


    DEL MONTE INTERNATIONAL GMBH, a
    Swiss Corporation,

                  Respondent.
   - - - - - - - - - - - - - - - - - -I
     ORDER ADOPTING REMAINING PORTIONS OF MAGISTRATE JUDGE LOUIS'S
       JULY 16, 2020 REPORT AND RECOMMENDATION AND ORDER FINDING
                          PETITIONER IN CONTEMPT

           THE MATTER was refeiTed to the Honorable Lauren F. Louis, United States Magistrate

   Judge, for a Report and Recomm_e11dation on Respgndent's Renewed Motion for Contempt (D.E.

    229). The Magistrate Judge filed a Report and Recommendation (D.E. 75) on July 16, 2020. On

   _October 30, 2020, the Court adopted the Report and Recommendation in part, deferring ruling on

    the Magistrate Judge's recommendations as to sanctions. The Court adopted her recommendation

    to issue a ~eparate Order ~o Show Cause as to petitioner, Inversiones y Procesadora Tropical,

    INPROTSA, S.A. as to why it should not be held in contempt for its noncompliance with the

    Court's Final Judgment. INPROTSA, S.A. filed a response to the Order to Show Cause on

   November 16, 2020. The Court nowreviews INPROTSA's response to the Order to Show Cause

    and the remaining recommendatibns in the July 16, 2020 Report and Recommendation regarding

    sanctions. The Court has reviewed the entire· file and record. The Court has made a de nova

    review of the issues that the objections to the Magistrate Judge's Report and Recommendation
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 2 of 15




    present, and being otherwise fully advised in the premises, it is

             ADJUDGED that the remaining portions of United States Magistrate Judge Lauren F.

    Louis's Report and Recorrime-ndation are AFFIRMED and ADOPTED as set forth in this

    Order.

                                               I.      Background


             On October 30, 2020, this Court issued an Order to Show Cause to Petitioner,

    INPROTSA, S.A. to show cause why it should not be held in contempt for its failure to comply

    with this Court's Order Confirming the Arbitral Award and Final Judgment. The Court's Order

    confirmed an arbitral award, which contained a monetary award and two injunctions. The Court

    also entere.d final judgment for the reasons stated in the confirmation order in favor of the

    Respondent Del Monte.

             INPROTSA's noncompliance with the injunctions is at issue in these contempt

    proceedings. The first injunction ordered INPROTSA to "return or destroy 93% of the MD-2

    [pineapple] vegetative materials in [INPROTSA's] farm" (the "destruction injunction") and the

    second enjoined INPROTSA "'from selling MD-2 pineapples to third parties for as long as

    [INPROTSA] shall not have fully complied with its obligation to destroy or return the MD-2

    vegetative materials,' with the exception of sales in amounts not exceeding 7% of each MD-2

    harvest" (the "sales injunction"). It is undisputed that INPROTSA did not comply from May

    2017 t_o April 2018. INPROTSA did not destroy or return the seeds and once the pineapples were

    grown, it elected to sell them to a third-·party until at least April 2018.

             The Order to Show Cause finds that Respondent Del Monte International, GmbH met its

    burden to show by clear and convincing evidence that the alleged contemnor, INPROTSA, S.A.,

    violated the Court's prior confirmation order and final judgment. It required INPROTSA to show


                                                        2
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 3 of 15




    cause why it should not be held in contempt for its noncompliance and directed INPROTSA to

    advise the Court if it requested an additional evidentiary hearing. In response to the order,

    INPROTSA consented to Del Monte's Motion for Contempt being determined by the Court on

    the existing evidentiary record, without a further evidentiary hearing.

            INPROTSA's response to the show cause order incorporates by reference the transcript

    of INPROTSA's closing argument at the evidentiary hearing conducted by Magistrate Judge

    Louis, INPROTSA's final brief concerning Respondent's Renewed Request for Finding of

    Contempt (D.E. 261), INPROTSA's Objections to the Magistrate Judge's Report and

    Recommendation (D.E. 292), and INPROTSA's Notice of Filing Supplemental Authority, Liu v.

    S.E. C., 140 S. Ct. 1936 (June 22, 2020). Del Monte seeks a final judgment of civil contempt

    based on INPROTSA's failure to destroy the plants immediately and based on its decision to sell

    the pineapples to a third-party, in violation of the sales injunction.

            In addition to issuing the Order to Show Cause on October 30, 2020, the Court also

    issued an Order Adopting in part the Magistrate Judge's Report and Recommendation (ECF 297

    & 287). The Court stopped short of adopting Judge Louis's recommendations regarding the

    proper award of sanctions until after INPROTSA had an opportunity to show cause as to its

    noncompliance. Specifically, the Court deferred ruling on whether disgorgement ofrevenues is a

    proper measure of damages for contempt and on whether an award of attorney's fees to Del

    Monte is appropriate. The Court must now decide whether INPROTSA shows cause to excuse its

    noncompliance, and if it fails to show cause, what are the appropriate sanctions.


                                     I.      Legal Standard and Analysis

            Once a party meets its burden to show by "clear and convincing evidence that the alleged

    contemnor violated a court's earlier order," the burden shifts "to the alleged contemnor to


                                                       3
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 4 of 15




    produce evidence explaining [its] noncompliance at a show cause hearing." Peery v. City of

    Miami, 977 F.3d 1061 (11th Cir. 2020) (quoting Chairs v. Burgess, 143 F.3d 1432, 1436 (11th

    Cir. 1998)). "The clear and convincing evidence must establish that: (1) the allegedly violated

    order was valid and lawful; (2) the order was clear and unambiguous; and (3) the alleged violator

    had the ability to comply with the order." Id. (quoting Riccardv. Prudential Ins. Co., 307 F.3d

    1277, 1296 (11th Cir. 2002)). The Court must construe ambiguities in favor of the party charged

    with contempt. Id (citing FTC. v. Leshin, 618 F.3d 1221, 1231 (11th Cir. 2010)).

           Del Monte seeks contempt sanctions for INPROTSA's violation of this Court's May 17,

    2017 final judgment, which was issued after the Court confirmed an arbitral award in this matter.

    There is no dispute in this case that INPROTSA did not comply with either the destruction or

    sales injunctions. INPROTSA, however, raises arguments that the order was unlawful because

    the Court lacks the power to enforce an extraterritorial mandatory injunction. Second,

    INPROTSA argues the order was not clear and unambiguous such that its failure to comply

    should result in contempt of Court. Finally, INPROTSA argues that it could not comply with the

    Court's order because doing so .would violate Costa Rican law. If INPROTSA's arguments do

    not excuse its noncompliance, the Court must determine whether the appropriate remedy is

    disgorgement of revenues and an award of attorney's fees.

           A. Civil Contempt

               1. Was the Court's order lawful and valid?

           INPROTSA argues the Court cannot find it in contempt because the Court lacked

    authority to enter an order containing an extraterritorial mandatory injunction. Put another way,

    INPROTSA argues it cannot be found in contempt for violating an unlawful injunction. In this

    case, the Court confirmed an arbitral award, which included two injunctions - a sales injunction



                                                    4
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 5 of 15




    and a destruction injunction. This Court adopted the Magistrate Judge's Report and

    Recommendation on this issue prior to ordering INPROTSA to show cause. The Court,

    nevertheless, revisits the argument to determine if it excuses INPROTSA's noncompliance.

            Responding to the show cause order, INPROTSA first asserts that confirmation of the

    award is a separate issue from a court's power to enforce all or part of the award. Relying on

    Four Seasons Hotels & Resorts B. V v. Consorcio Barr, S.A., 613 F. Supp. 2d 1362, 1365-66

    (S.D. Fla. May 12, 2009), INPROTSA argues that a court's duty to confirm an arbitral award

    does not always match its power to enforce the same award. In a confirmation proceeding, the

    Court has a narrow scope ofreview allowing it to either accept or reject confirmation of an

    award, and INPROTSA suggests that this Court's power ends there. Four Seasons does not

    support INPROTSA's position. Rather, it confirms an arbitral award even if the specific

    performance mandate might be contrary to Venezuelan law or even if the court could not enforce

    a judgment pertaining to activities in a foreign country. The posture of this case is different,

    where the Court converted its order confirming an arbitral award into a judgment, which is

    provided for in the statute. It states that upon connrmation of an arbitral award, the "judgment

    shall be docketed as if it was rendered in an action. The judgment so entered shall have the same

    force and effect, in all respects, as and be subject to all the provisions of the law relating to, a

   judgment in an action; and it may be enforced as if it had been rendered in an action in the court

    in which it is entered." 9 U.S.C. § 13.

            In her Report and Recommendation, which this Court adopted, Magistrate Judge Louis

    examined this argument. Because the Court confirmed the award and converted it into a

   judgment, the Court could "enforce the judgment by punishing the parties who violated the

   judgment through contempt or enforcement proceedings." Report and Recommendation (ECF



                                                       5
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 6 of 15




    191). The adopted report adds that "[i]ssuing contempt sanctions for violation of this Court's

    Judgment does not, as INPROTSA contends, implicate exercising jurisdiction over foreign

    parties or assets, and it is without dispute that this Court has jurisdiction over INPROTSA."

    Report and Recommendation (ECF 191).

            INPROTSA' s acceptance of personal jurisdiction here also discredits its argument that

    the Court has no power of enforcement. Because the Court has personal jurisdiction over

    INPROTSA, an order of this Court requiring INPROTSA to act or refrain from acting anywhere

    is valid. See, e.g., Fall v. Eastin, 215 U.S. 1, 8 (1909) (court can order party over which it has in

    personam jurisdiction "to do or refrain from doing" an act even if the act is to occur in another

    state or country). Certainly, the Court can enforce an injunction that prohibited INPROTSA from

    selling pineapples to a third-party.

            This Court has also previously examined INPROTSA's argument that the destruction and

    sales injunctions are akin to Mareva injunctions, which are extraterritorial pre-judgment

    prohibitive orders preventing litigants from dissipating assets worldwide. Grupo Mexicano de

    Desarollo, S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308, 328-29 (1999). This Court already

    found that the injunctions at issue here are post-judgment injunctions, which differ from Mareva

    injunctions. Especially with respect to the sales injunction, the Court does not find that it is

    sufficiently similar to a Mareva injunction, so as to excuse INPROTSA's noncompliance with a

    post-judgment order, which was affirmed on appeal.

            Despite these findings INPROTSA again explains its noncompliance with the injunctions

    by stating that the Court lacked jurisdiction to enforce them. INPROTSA categorizes them as

    one in the same describing them as only one injunction containing two parts, one contingent on

    the other. It argues that if the destruction injunction to destroy the vegetative material is invalid,



                                                       6
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 7 of 15




    then any derivative interim requirement to pick, pack, deliver and sell that material to Del Monte

    while the plants are being destroyed is also invalid. INPROTSA's position is that the injunctions

    are inextricably intertwined because the duration of sales to Del Monte is contingent on the

    destruction of the plants. The Court does not agree that the injunctions are inextricably

    intertwined. Indeed, the structure of the injunctions suggests if INPROTSA elected not to

    comply with the destruction injunction, then alternatively it was prohibited from selling 93% of

    the pineapple product to third-parties (which is what it did by selling the pineapples to Fruver).

           Finally, this Court has previously held that INPROTSA' s jurisdictional argument is "too

    little too late." This Court reiterates that INPROTSA cannot explain its noncompliance now by

    asserting a lack of jurisdiction, when it did not raise the argument in the original proceedings or

    in the Court of Appeals. INPROTSA argues that it was not until this enforcement proceeding that

    it was proper to raise this argument. The Court disagrees. Although INPROTSA is correct that

    the Court's jurisdiction to enforce an injunction is not grounds for consideration under the New

    York Convention for vacating or confirming an award, INPROTSA could have raised the

    argument in the confirmation proceeding. Rather than argue then that the Court lacked

   jurisdiction to enter final judgment on the terms of the arbitral award, INPROTSA waited to raise

    the issue until this contempt proceeding, after the Court of Appeals affirmed the judgment. The

    Federal Arbitration Act makes clear that to be enforced as a civil judgment, an award subject to

    the Convention ... must first be confirmed and converted into a judgment by a court." Del

    Monte Int'! GmbHv. Ticofrut, SA., No. 16-23894-CIV, 2017 WL 2901326, at *5 (S.D. Fla. Jan.

    30, 2017) (~iting 9 U.S.C. § 13). The proper time to object to the Court's jurisdiction to enter the

    injunctions was when the Court entered final judgment, not in a post-judgment, post-appeal

    contempt proceeding.



                                                     7
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 8 of 15




           This Court reaffirms its prior finding that this jurisdictional argument cannot be raised as .

    a defense in a collateral proceeding. Travelers Indem. Co. v. Bailey, 557 U.S. 137, 152 (2009)

    (quoting Willy v. Coastal Corp., 503 U.S. 131, 137 (1992) ("[T]he practical concern with

    providing an end to litigation justifies a rule preventing collateral attack on subject matter

   jurisdiction.")); Beck v. Boce Grp., 04-20683-CIV, 2005 WL 8155884, *2, n.3 (S.D. Fla. Jun. 15,

    2005) (finding defendants' argument stating that contempt cannot be found if the underlying

    order is invalid "moot" because underlying injunction was issued by court order and

    subsequently reaffirmed.). Res judicata would be "short-circuited" if courts were to evaluate the

    jurisdiction that they may or may not have had to issue final judgment. In re: Optical

    Technologies, Inc., 425 F.3d 1294, 1308 (11th Cir. 2005).

           Res judicata principles also defeat INPROTSA's reliance on US. Steel Corp. v. United

    Mine Workers, 519 F.2d 1236, 1249 (5th Cir. 1975) and Karaha Bodas Co. v. Perusahaan

    Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 35, 374 (5th Cir. 2003). INPROTSA

    argues it cannot be held in contempt for violating an invalid injunction as set forth in these cases.

    In these cases, however, the appellate courts evaluated both the validity of the injunctions at

    issue and the ensuing contempt orders. See US. Steel, 519 F .2d at 1249 (holding that district

    court lacked jurisdiction to enter injunction and that union could not be found in contempt of that

    order); Karaha Bodas, 335 F.3d at 374 ("[T]he only district court order that should be subject to

    review on appeal to us is the preliminary injunction. By reversing and vacating the preliminary

    injunction, we addressed the substantive provisions of the contempt order. .. thereby making it

    unnecessary for us to address now the contempt order itself."). Here, the judgment of this Court

    has already been reviewed and affirmed on appeal. The principles of res judicata would preclude




                                                      8
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 9 of 15




    the Court from revisiting the validity of the injunctions as was the procedural posture in both

    US. Steel Corp. and Karaha Bodas.


                  2. Was the Court's order clear and unambiguous?

           In defense of its noncompliance, INPROTSA again argues that even if the Court did not

    lack the equitable power to issue the extraterritorial injunctive relief, this is a complex

    jurisdictional issue of first impression, and the Court's order was not clear and unambiguous.

    INPROTSA's argument is not that it did not understand what the injunctions required, but rather

    that there was a legal ambiguity with respect to the enforceability. See Drywall Tapers and

    Pointers a/Greater New York Local 1974 ofIBPAT AFL-CIO v. Local 530 of Operative

    Plasterers & Cement Masons Int'l Assoc., 889 F.2d 389, 395 (2d Cir. 1989) (stating that order is

    clear and unambiguous if a party can "ascertain from the four comers of the order precisely what

    acts are forbidden."). Thus, INPROTSA's legal ambiguity argument is insufficient to explain its

    noncompliance. Indeed, INPROTSA did not contest the clarity or ambiguity of the injunctions in

    the confirmation proceeding, or on appeal. Certainly, it understood what it was supposed to do

    and what it was prohibited from doing. It chose to sell the pineapples in violation of the

    injunction.

           It is "established doctrine that persons subject to an injunctive order issued by a court

    with jurisdiction are expected to obey that decree until it is modified or reversed, even if they

    have proper grounds to object to the order." GTE Sylvania Inc. v. Consumers Union of the

    United States, Inc., 445 U.S. 375,386 (1980). "INPROTSA has advanced no evidence that it

    acted diligently in attempting to destroy the pineapples or sell them to Del Monte, in fact the

    opposite has been shown: INPROTSA knew of the injunctions, knew that it had been ordered to

    destroy the pineapples or sell them only to Del Monte, and chose instead to farm them as it


                                                      9
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 10 of 15




    normally would and sell them to third-party Fruver in hopes that it would win at the appellate

    level." Report and Recommendation (ECF 287). The Court therefore reaffirms its prior finding

    that the judgment was valid and lawful as well as clear and unambiguous. This defense to

    contempt does not excuse INPROTSA's noncompliance.


               3. Was INPROTSA able to comply with the Court's order?

           To excuse its noncompliance, INPROTSA reasserts its position that it was factually

    unable to comply because doing so would violate Costa Rican law. This Court adopted the

    Magistrate Judge's Report and Recommendation (ECF 287) on this point, and again finds that

    INPROTSA's purported inability to comply with the injunctions does not excuse its

    noncompliance. This finding is even more compelling now that the Supreme Court of Costa Rica

    has confirmed the arbitral award. When first arguing this point, INPROTSA relied on the

    testimony of its president, Jorge Luis Gurria Hernandez, who explained that INPROTSA needed

    to make the sales notwithstanding the injunction and justified doing so because the confirmation

    proceedings were then stayed in courts in Costa Rica and pending on appeal here. The appeal

    here affirmed the confirmation order and final judgment, and now that there is a confirmation

    order in Costa Rica, the justification provided by INPROTSA then is now proven unfounded.

    This Court was correct to find the justification did not preclude the issuance of an order to show

    cause and does not now excuse INPROTSA's noncompliance.

           In any event, the Court again finds that even if INPROTSA could not comply with the

    destruction injunction, it chose not to comply with the sales injunction. Neither the pending

    appeal nor the stay in Costa Rica at the time obligated INPROTSA to sell the pineapples to

    Fruver in violation of the injunction. Rather, as the Magistrate Judge aptly pointed out in her

    Report and Recommendation, INPROTSA chose not to destroy the pineapples, and chose to sell


                                                     IO
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 11 of 15




    them to a third party. The Court finds INPROTSA's decision to sell the pineapples to Fruver

    does not equate with an inability to comply. Therefore, the Court does not excuse INPROTSA's

    noncompliance based on this argument.

           B.   Sanctions

           This Court stopped short of adopting the July 16, 2020 Report's recommendations as to

    the appropriate remedy to address INPROTSA's contempt. The civil contempt power may be

    used to "coerce the defendant into compliance with the court's order, and to compensate the

    complainant for losses sustained." United States v. United Mine Workers, 330 U.S. 258, 303-04

    (194 7). In her Report, the Magistrate Judge appropriately found that there is no argument that

    lNPROTSA needs to be coerced into compliance since both parties admit the vegetative material

    has since been destroyed. The remaining issue is the measure of compensation to Del Monte,

    which the parties dispute. Del Monte seeks an award equal to INPROTSA's disgorgement of

    gross revenues of its sales of the pineapples during the relevant period, which is $16,373,684.

    INPROTSA argues the appropriate damages award equals the losses Del Monte suffered, and

    since it has not shown proof of loss, it is not entitled to any disgorgement.

           The July 16, 2020 Report and Recommendation recommends the Court not award

    disgorgement of revenues or lost profits. The complainant, Del Monte, bears the burden of

    producing evidence sufficient to show damages based on the contempt. See In re: Chase &

    Sanborn Corp., 872 F.2d 397, 401 (11th Cir. 1989).

           The Magistrate Judge found that disgorgement ofrevenues was not a proper remedy, and

    that "Del Monte has failed to show by clear and convincing evidence that its measure of damages

    is equal to INPROTSA's gross revenues." Report and Recommendation (ECF 287 at 13). In its

    objections, Del Monte relies on Liu v. SEC, 140 S. Ct. 1936 (2020) to argue that disgorgement of

    gross sales proceeds is the proper remedy: Liu, however, recognizes that while "courts

                                                     11
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 12 of 15




    recognize[] that the wrongdoer should not profit by his own wrong, they also recognized the

    countervailing equitable principle that a wrongdoer should not be punished by paying more than

    a fair compensation to the person wronged." Id. at 1943. The Supreme Court emphasized that a

    remedy "tethered to a wrongdoer's net unlawful profits, whatever the name, has been a mainstay

    of equity court." Examining the contours of equity jurisprudence, the Supreme Court recognized

    that federal courts have the power to order disgorgement of profits, as Del Monte suggests, but it

    also compared disgorgement to restitution that simply "'restor[es] the status quo,' thus situating

    the remedy squarely within the heartland of equity." Id. (quoting Tull v. United States, 481 U.S.

    412 (1987)).

           Relying on FTC. v. Leshin, 618 F.3d 1221, 1239 (11th Cir. 2010) and Guyana Tel. &

    Tel. Co., Ltd. v. Melbourne Int'l Comms., Ltd., 329 F.3d 1241, 1249 (11th Cir. 2003), Del Monte

    argues disgorgement of revenues is the proper measure of damages for contempt. The Magistrate

    Judge, however, correctly identified that in Leshin the contemnors had taken compensation from

    consumers and were ordered to disgorge those monies back to the consumers as compensation

    for their losses. Here, the Magistrate Judge reasoned that Del Monte did not pay INPROTSA any

    sum of money, which INPROTSA would need to now disgorge. The issue raised in Del Monte's

    objection is that the Magistrate Judge misread the sales injunction to require sales to Del Monte,

    and instead the injunction prohibits sales to anyone. Based on this misreading, Del Monte asserts

    that the Magistrate Judge incorrectly concluded that damages should be akin to those for breach

    of contract as opposed to the appropriate remedy, which it claims is disgorgement. Regardless of

   . how one reads the sales injunction, Del Monte did not pay monies to INPROTSA, which should

    now be returned. That was the factual scenario presented in Leshin, which is not present here.




                                                    12
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 13 of 15




           Del Monte also asserts that INPROTSA as a "conscious wrongdoer" is liable for either

    the "fair market value of the goods and services (restitutionary remedy) or the proceeds of the

    sale (disgorgement remedy), and [Del Monte] is entitled to the higher." Guyana, 329 F.3d at

    1249. Guyana, however, was not a contempt proceeding, but rather a Florida Deceptive and

    Unfair Trade Practices Act case, where the court was deciding on a legal remedy, not an

    equitable one. In any event, both Leshin and Guyana precede the Supreme Court's recent

    decision in Liu, which clarifies the limits of this Cami's equitable powers.

           Del Monte's objections to the Report aµd Recommendation argue that the law of the case

    establishes disgorgement as the proper measure of damages. It bases this argument on language

    in a January 24, 2019 Report and Recommendation, which this Court adopted. (ECF 191 and

    200). The January 24, 2019 Report stated that Del Monte was "damaged by loss of the benefit of

    its bargain with INPROTSA." The adopted report also states that INPROTSA should "show

    cause why the Court should not hold them in contempt for failing to comply with the Court's

    Final Judgment by making sales ofMD-2 pineapples in violation of the permanent injunction of

    the Award, and order sanctions, including monies !NPROTSA improperly received as a result of

    its sales made after the entry of the Court's final judgment. " Id. (ECF 191 ). Del Monte argues

    that the July 16, 2020 Report and Recommendation contravenes the law of the case established

    in this Court's order adopting the January 24, 2019 report, which in its view ordered

    disgorgement. This Court disagrees.

           The Order adopting the January 24, 2019 report was not a final order sanctioning

    INPROTSA. On the contrary, it was a preliminary order instructing INPROTSA to show cause

    why disgorgement of revenues is improper. That is what INPROTSA has done- shown cause that

    Del Monte's requested remedy is improper: Even if the Court's order can be viewed as



                                                    13
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 14 of 15




     predetermining the appropriate sanction, which it does not, the order predated the Supreme

     Court's issuance of Liu, which provides the framework for this Court to now decide the

     appropriate remedy.

            Using Liu's principles, the Court next examines whether the record evidence establishes

    the harm to Del Monte and how to quantify the appropriate remedy. The record evidence does

    not establish by clear and convincing evidence how Del Monte was damaged. It only establishes

    that during the relevant period INPROTSA had revenues of over $16 million, and Del Monte has

    not met its burden to show that INPROTSA profited. Indeed, INPROTSA contends it operated at

    a loss during the time between entry of the judgment on the award and the destruction of the

    pineapples. Because Del Monte does not show by clear and convincing evidence that it suffered

    losses or that INPROTSA profited and would be keeping its ill-gotten gains, the Court declines

    an award of disgorgement to Del Monte. Even if Del Monte lost the benefit of its bargain, the

    evidence does not quantify that loss. Accordingly, the Court adopts the Report and

    Recommendation and declines to sanction INPROTSA by awarding damages exceeding $16

    million. To rule otherwise would contravene the Supreme Court's instruction in Liu, which states

    that "a wrongdoer should not be punished by paying more than a fair compensation to the person

    wronged."

            E. Attorney's Fees

            Having adopted the Report and Recommendation's finding that disgorgement is not an

    appropriate remedy, the Court examines whether the recommendation on attorney's fees is

    appropriate. Generally, when a movant seeks a contempt order to force compliance with a

    lawfully entered order, the movant is entitled to recover reasonable attorney's fees and expenses

    cause by the contemnor defendant's contempt. Belize Telecom. Ltd. v. Gov't of Belize, No. 05-



                                                    14
Case 1:16-cv-24275-FAM Document 304 Entered on FLSD Docket 08/10/2021 Page 15 of 15




    20470, 2005 WL 7858276, *8 (S.D. Fla. Apr. 13, 2005) ("Plaintiffs are entitled to reasonable

    attorneys' fees and expenses caused by Defendant's contempt."); US. v. Far East Suppliers,

    Inc., 682 F. Supp. 1215, 1216-17 (S.D. Fla. 1988) (finding an award of fees and costs appropriate

    where there is willful disregard of a court's order.

           The evidentiary record shows that INPROTSA did not stop selling the MD-2 pineapples

    until April 2018, after Del Monte had filed its Motion for Contempt, but before INPROTSA had

    responded to that Motion. Therefore, the Motion was sufficient to, and successful in, ending the

    contemptuous behavior. The Court, therefore, agrees with the Report and Recommendation that

    an award of attorney's fees is appropriate in the amount incurred by Del Monte to secure

    INPROTSA's compliance with the Court order. Far East Suppliers, 682 F. Supp. at 1216.

           Del Monte seeks $550,225.50 for 1,276.4 hours billed from June 5, 2017 to July 16,

    2020. The declaration of Mr. Pinter, the associate general counsel of the company that owns Del

    Monte, shows that Del Monte paid those fees, establishing this as an expense incurred in having

    to bring the contempt proceedings. The Magistrate Judge correctly concluded that the award of

    fees ends when the contemptuous behavior ended in April 2018. Therefore, her reduction of the

    fees award to $204,958 is appropriate.                                      /\.

           DONE AND ORDERED in Chambers at Miami, Florida, this           L        of August 2021.



                                                   FEDE.RIC~
                                                   UNITED STATES DISTRICT JUDGE

    Copies furnished to:

    United States Magistrate Judge Lauren F. Louis

    Counsel of record




                                                      15
